Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered effective
as of January 6, 2020, by and between Amplitude Healthcare Acquisition
Corporation (the “Company”) and Vishal Kapoor (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
Company entering into an employment agreement with the Executive;

 

WHEREAS, the Company has offered Executive the position of President of the
Company;

 

WHEREAS, the Company would like enter into a formal agreement with the Executive
to set forth the terms of Executive’s employment;

 

NOW THEREFORE, in consideration of the recitals and the mutual agreements herein
set forth, the Company and the Executive agree as follows:

 

ARTICLE 1

EMPLOYMENT AND TERM

 

1.1 Employment. The Company hereby employs Executive and Executive accepts
employment as President of the Company. As its President, Executive shall render
such services to the Company as are customarily rendered by the President of
comparable companies and as required by the articles and by-laws of Company.
Executive will also be responsible for leading and supporting the Company’s
efforts to complete a business combination with Amplitude, as described in the
Company’s S-1. Executive accepts such employment and, consistent with fiduciary
standards which exist between and employer and an employee, shall perform and
discharge the duties commensurate with his position that may be assigned to him
from time to time by the Company. Any and all prior employment agreements
between the Company and Executive are hereby terminated and are of no further
force and effect.

 

1.2 Employment At-Will. The term of Executive’s employment (“Term”) will not be
for a definite period, but rather continue indefinitely until terminated in
accordance with the terms and conditions of this Agreement. Executive shall
provide fifteen (15) days’ notice prior to resigning from his employment with
the Company.

 



 

 

 

1.3 Compensation and Benefits.

 

a. Executive shall be paid a base salary of $8,333.00 per month, less applicable
withholdings.

 

b. Upon the successful closing of a business combination with the Company,
Executive shall be eligible to receive a one-time bonus in the amount of (a)
$550,000.00 (Five Hundred Fifty Thousand Dollars) if the underlying transaction
is publicly announced on or before February 22, 2021, or (b) $300,000.00 (Three
Hundred Thousand Dollars), if the underlying transaction is publicly announced
after February 22, 2021. The one-time bonus is contingent on Executive remaining
continuously employed with the Company through the date of the bonus payment. If
Executive’s employment with the Company is terminated for reasons other than the
reasons described in Section 2.1 of this Agreement, Executive will still be
eligible to receive the one-time bonus if the target of the business combination
was subject to a binding “letter of intent” or similar written agreement at the
time of termination, subject to the requirements in Section 2.3 of this
Agreement.

 

c. Executive shall be entitled to twenty (20) days of paid time off (PTO) for
vacation, illness or personal business each full calendar year, beginning
January 1, 2020.

 

d. Executive shall be eligible for fringe benefits offered by the Company. The
Company may set the terms, amend or discontinue any benefit plan in its sole
discretion in accordance with applicable law.

 

1.4 Executive’s Agreement with Amplitude Healthcare Holdings LLC. Executive will
enter into a separate agreement with Amplitude Healthcare Holdings LLC
(“Sponsor”) which will provide Executive with a grant of a membership interest
in the Sponsor, subject to the terms and conditions contained therein.

 

ARTICLE 2

TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS

 

2.1 Termination by the Company for Cause or Termination by the Executive without
Good Reason, Death, or Disability. If the Executive’s employment is terminated
by the Company for Cause, or if his employment with the Company ends due to
death, “permanent and total disability” (within the meaning Section 22(e)(3) of
Internal Revenue Code of 1986, as amended the “Code”), or due to a voluntary
termination of employment by the Executive without Good Reason, then the
Executive shall only be entitled to any earned but unpaid compensation as well
as any other amounts or benefits owing to Executive under the terms of any
employee benefit plan of the Company (the “Accrued Benefits”).

 



2 

 

 

2.2 Termination by the Company without Cause or by the Executive for Good
Reason. If the Executive’s employment with the Company is terminated by the
Company without Cause or is voluntarily terminated by the Executive for Good
Reason, then the Executive shall be entitled to the Severance Benefits as
described in Section 2.3 herein as well as his Accrued Benefits.

 

2.3 Severance Benefits.

 

a. In the event that the Executive becomes entitled to receive severance
benefits, as provided in Section 2.2 herein, the Company shall, unless already
remitted to Executive, pay to Executive the “one-time bonus” described in
Section 1.3 of this Agreement provided Executive has met the conditions
precedent as described therein. Such severance shall be paid at the same time it
would have been paid had the Executive’s employment not been terminated.

 

b. As a condition to receiving payments contemplated by this Article 2.3, within
30 days after the effective date of such termination Executive shall execute and
deliver, and not have revoked a general release in the form attached hereto as
Exhibit “A” (including, but not limited to, all matters relating to his
employment with the Company) in favor of the Company and its affiliates in such
form as the Company shall reasonably request. The Severance Benefits shall
terminate and be immediately returnable to Company upon the Executive violating
any of the provisions of Article III of this Agreement. Notwithstanding anything
herein to the contrary, in the event such 30-day period falls into two (2)
calendar years, the payments contemplated in this Article 2.3 shall not commence
until the second calendar year and within the above-referenced 30-day period.

 

2.4 Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, without the Executive’s prior written
consent: (i) a material diminution of Executive’s duties or responsibilities,
(ii) a material reduction in Executive’s Compensation or Benefits, (iii) a
relocation of the Executive’s primary place of employment to a location more
than sixty (60) miles from the location at which the Executive was performing
the Executive’s duties immediately prior to such relocation, (iv) any
requirement that the Executive report to anyone other than the Board and the
Chief Executive Officer, or (v) any material breach of this Agreement. However,
none of the foregoing events or conditions will constitute Good Reason unless:
(x) the Executive provides the Company with written objection to the event or
condition within 30 days following the occurrence thereof, (y) the Company does
not reverse or cure the event or condition within 30 days of receiving that
written objection, and (z) the Executive resigns his employment within 30 days
following the expiration of that cure period.

 



3 

 

 

2.5 Cause. For purposes of this Agreement, “Cause” shall be deemed to exist upon
any of the following events: (i) the Executive’s conviction of, or plea of nolo
contendere, to a felony, (ii) the Executive’s continued substance abuse or
insobriety, (iii) failure to substantially perform Executive’s essential job
functions; (iv) failure of Executive to adhere to directives of the Board, (v)
Executive’s material misconduct or gross negligence, (vi) a material violation
of any Company policy, or (v) any material breach of this Agreement. The Board
must provide 30 days’ written notice of its intent to terminate the Executive’s
employment for Cause. Prior to being terminated for Cause, the Executive shall
have 30 days following the receipt of such written notice to cure any curable
event that would otherwise constitute Cause.

 

ARTICLE 3

RESTRICTIVE COVENANTS

 

3.1 Covenant not to Solicit. Executive agrees that, for a period of one (1) year
following his termination of employment with the Company, Executive will not (i)
directly or indirectly solicit for employment or employ any person who is or was
employed by the Company within (6) six months prior to his termination date, in
any business in which the Executive has a material interest, direct or indirect,
as an officer, partner, shareholder or beneficial owner, or (ii) directly or
indirectly solicit for employment or employ any person who is or was employed by
any business with which the Company engages in a business combination. Further,
Executive will not assist any other person or entity, in hiring or soliciting
such employees, even if Executive does not have a material interest or is an
officer, partner, shareholder or owner. This Section 3.1 shall not prohibit
Executive from soliciting or hiring any person who responds to a general
advertisement or solicitation that is not specifically directed at such
employees.

 

3.2 Confidentiality and Nondisclosure. The Executive will not use or disclose to
any individual or entity any Confidential Information (as defined below) except
(i) in the performance of Executive’s duties for the Company, (ii) as authorized
in writing by the Company, or (iii) as required by subpoena or court order,
provided that, prior written notice of such required disclosure is provided to
the Company and, provided further that all reasonable efforts to preserve the
confidentiality of such information shall be made. As used in this Agreement,
“Confidential Information” shall mean information that (i) is used or
potentially useful in the business of the Company, (ii) the Company treats as
proprietary, private or confidential, and (iii) is not generally known to the
public. “Confidential Information” includes, without limitation, information
relating to the Company’s products or services, marketing, selling, customer
lists, call lists, customer data, memoranda, notes, records, plans, trade
secrets, research and development data, sources of supply and material,
operating and cost data, financial information, personal information and
information contained in manuals or memoranda. “Confidential Information” also
includes proprietary and/or confidential information of the Company’s customers,
suppliers and trading partners who may share such information with the Company
pursuant to a confidentiality agreement or otherwise. The Executive agrees to
treat all such customer, supplier or trading partner information as
“Confidential Information” hereunder. The foregoing restrictions on the use or
disclosure of Confidential Information shall continue after Executive’s
employment terminates for any reason for so long as the information is not
generally known to the public. Nothing in this Agreement prohibits Executive
from disclosing a Company trade secret (i) in confidence to a Federal, State, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Moreover, if Executive files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, Executive may disclose a
Company trade secret to the Executive’s attorney and use the trade secret
information in the court proceeding if Executive files any document containing
the trade secret under seal and does not disclose the trade secret except
pursuant to court order.

 



4 

 

 

3.3 Work Product and Copyrights. Executive agrees that all right, title and
interest in and to the materials resulting from the performance of Executive’s
duties at Company and all copies thereof, including works in progress, in
whatever media, (“Work”), will be and remain in Company upon their creation.
Executive will mark all Work with Company’s copyright or other proprietary
notice as directed by Company. Executive further agrees:

 

a. To the extent that any portion of the Work constitutes a work protectable
under the copyright laws of the United States (the “Copyright Law”), that all
such Work will be considered a “work made for hire” as such term is used and
defined in the Copyright Law, and that Company will be considered the “author”
of such portion of the Work and the sole and exclusive owner throughout the
world of copyright therein; and

 

b. If any portion of the Work does not qualify as a “work made for hire” as such
term is used and defined in the Copyright Law, that Executive hereby assigns and
agrees to assign to Company, without further consideration, all right, title and
interest in and to such Work or in any such portion thereof and any copyright
therein and further agrees to execute and deliver to Company, upon request,
appropriate assignments of such Work and copyright therein and such other
documents and instruments as Company may request to fully and completely assign
such Work and copyright therein to Company, its successors or nominees, and that
Executive hereby appoints Company as attorney-in-fact to execute and deliver any
such documents on Executive’s behalf in the event Executive should fail or
refuse to do so within a reasonable period following Company’s request.

 



5 

 

 

3.4 Non-Disparagement. The Executive will not at any time during his employment
with the Company, or after the termination of his employment with the Company,
directly or indirectly (i) disparage, libel, defame, ridicule or make negative
comments regarding, or encourage or induce others to disparage, libel, defame,
ridicule or make negative comments regarding, the Company, or any of the
Company’s officers, directors, employees or agents, or the Company’s products,
services, business plans or methods; or (ii) engage in any conduct or encourage
or induce any other person to engage in any conduct that is in any way injurious
or potentially injurious to the reputation or interests of the Company or any of
the Company’s, officers, directors, employees or agents.

 

3.5 Covenant not to Compete. Executive agrees not to become an employee,
officer, director, or consultant of any other blank check company with a class
of securities registered under the Securities Exchange Act of 1934, as amended,
unless the Company has failed to complete a business combination within 24
months after the closing of the Public Offering. Such restriction does not
preclude any position as an officer or director of another blank check company
held on the date hereof. For the avoidance of doubt, Executive is allowed to
become an employee, officer or director of another blank check company upon the
Company entering into a definitive agreement with respect to a business
combination. Executive further agrees for a period of six (6) months following
Executive’s termination of employment with the Company not to become an
employee, officer, director, or consultant of any business seeking to acquire or
merge with a business that was subject to a binding “letter of intent” or
similar written agreement at the time of termination. Executive further agrees
that he will not, without the prior express written consent of the Company (i)
use for the benefit Executive or a third party, (ii) use for the detriment of
the Company, or (iii) disclose to any third party (unless required by law or
governmental authority), any information regarding a potential business
acquisition target of the Company that is not generally known by persons outside
of the Company, the Sponsor, or their respective affiliates.

 

3.6 Restrictions Reasonable. Executive acknowledges that the restrictions under
this Article III are substantial, and may effectively prohibit him from working
for a period of one year in the field of his experience and expertise. Executive
further acknowledges that he has been given access and shall continue to be
given access to all of the Confidential Matters and trade secrets described
above during the course of his employment, and therefore, the restrictions are
reasonable and necessary to protect the competitive business interests and
goodwill of the Company and do not cause Executive undue hardship.

 

3.7 Survival of Restrictive Covenants. Executive’s obligations under this
Agreement shall survive Executive’s termination of employment with the Company
and the termination of this Agreement.

 



6 

 

 

3.8 Equitable Relief. Executive hereby acknowledges and agrees that the Company
and its goodwill would be irreparably injured by, and that damages at law are an
insufficient remedy for, a breach or violation of the provisions of this
Agreement, and agrees that the Company, in addition to other remedies available
to it for such breach shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Executive from any
actual breach of the provisions hereof, and that the Company’s rights to such
equitable relief shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled.

 

3.9 Return of Company Property. Upon termination of employment or upon request
of the Company, Executive shall deliver to the Company all property, documents
and materials pertaining to the Company’s business including, but not limited
to, memoranda, notes, records, drawings, manuals, disks, copies,
representations, extracts, summaries and analyses, and any other property,
documents or media of the Company, and all equipment belonging to the Company,
including but not limited to corporate cards, access cards, office keys, office
equipment, laptop and desktop computers, cell phones and other wireless devices,
thumb drives, zip drives and all other media storage devices.

 

3.10 Future Cooperation. The parties agree that certain matters in which
Executive will be involved during his employment may necessitate Executive’s
cooperation in the future. Accordingly, following the termination of Executive’s
employment for any reason, to the extent reasonably requested by the Company,
Executive shall cooperate with the Company in connection with matters arising
out of Executive’s service to the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of Executive’s other activities. The
Company shall reimburse Executive for reasonable expenses incurred in connection
with such cooperation.

 

ARTICLE 4

MISCELLANEOUS

 

4.1 Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof.

 

4.2 Prior Agreement. This Agreement supersedes and replaces any prior oral or
written employment or severance agreement between the Executive and the Company.

 

4.3 Subsidiaries. Where appropriate in this Agreement, the term “Company” shall
also include any direct or indirect subsidiaries of the Company.

 



7 

 

 

4.4 Compliance with Code Section 409A.

 

a. It is the intention of both the Company and Executive that the benefits and
rights to which Executive could be entitled pursuant to this Agreement comply
with Section 409A of the Internal Revenue Code, and its implementing regulations
and guidance (“Section 409A”), to the extent that the requirements of Section
409A are applicable thereto, and the provisions of this Agreement shall be
construed in a manner consistent with that intention.

 

b. If and to the extent required to comply with any payment or benefit required
to be paid under this Agreement on account of termination of Executive’s
employment, service (or any other similar term) shall be made only in connection
with a “separation from service” with respect to Executive within the meaning of
Section 409A.

 

c. In the event that the Executive is a “specified employee” (as described in
Section 409A), and any payment or benefit payable pursuant to this Agreement
constitutes deferred compensation subject to the six-month delay requirement
described in Section 409A(2)(b), then no such payment or benefit shall be made
before six months after the Executive’s “separation from service” (as described
in Section 409A) (or, if earlier, the date of the Executive’s death). Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.

 

d. For purposes of applying the provisions of Section 409A to this Agreement,
each separately identified amount to which the Executive is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

 

4.5 Severability. It is mutually agreed and understood by the parties that
should any of the restrictions and covenants contained in Article III be
determined by any court of competent jurisdiction to be invalid by virtue of
being vague, overly broad, unreasonable as to time, territory or otherwise, then
the Agreement shall be amended retroactive to the date of its execution to
include the terms and conditions which such court deems to be reasonable and in
conformity with the original intent of the parties and the parties hereto
consent that under such circumstances, such court shall have the power and
authority to determine what is reasonable and in conformity with the original
intent of the parties to the extent that such restrictions and covenants are
enforceable. In the event any other provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 



8 

 

 

4.6 Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
on the Company’s behalf, or by the respective parties’ legal representations and
successors.

 

4.7 Dispute Resolution. All disputes regarding this agreement and/or Executive’s
employment with the Company shall resolved by arbitration to be administered by
the American Association of Arbitration in New York, New York in accordance with
the AAA’s “Employment Arbitration Rules and Mediation Procedures.” Unless
otherwise agreed, the prevailing party will be entitled to its costs and
reasonable attorneys’ fees incurred in any litigation or dispute relating to the
interpretation or enforcement of this Agreement. Judgment on the award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. There is no right or authority for any claims subject
to this arbitration policy to be arbitrated on a class or collective action
basis or on any basis involving claims brought in a purported representative
capacity on behalf of any other person or group of people similarly situated.
Such claims are prohibited. Furthermore, claims brought by or against either the
Executive or Company may not be joined or consolidated in the arbitration with
claims brought by or against any other person or entity unless otherwise agreed
to in writing by all parties involved.

 

4.8 Governing Law. To the extent not preempted by the laws of the United States,
the terms and provisions of this agreement are governed by and shall be
interpreted in accordance with, the laws of the state of New York, without
giving effect to any choice of law principles, except that the “Dispute
Resolution” provision above shall be governed solely by the Federal Arbitration
Act.

 

4.9 Legal Fees and Expenses. The prevailing party any arbitration to enforce the
terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys’ fees.

 

4.10 Costs and Fees Related to Negotiation and Execution of Agreement. Each
party shall be responsible for the payment of its own costs and expenses,
including legal fees and expenses, in connection with the negotiation and
execution of this Agreement.

 

4.11 Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by the Company’s successors and/or assigns. This Agreement shall not
be assignable by Executive.

 



9 

 

 

4.12 Headings/References. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

4.13 Notices. Any notice, request, instruction, or other document to be given
hereunder shall be in writing and shall be deemed to have been given: (a) on the
day of receipt, if sent by overnight courier; (b) upon receipt, if given in
person; (c) five days after being deposited in the mail, certified or registered
mail, postage prepaid, and in any case addressed as follows:

 

If to the Company:

1177 Avenue of the Americas, Floor 40

New York, NY 10036 

Attn: Chairperson, Board of Directors

 

With a copy that shall not constitute notice to:

 

Stuart Neuhauser, Esq.

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

 

If to the Executive:

10 Strong Place, Apt. 1

Brooklyn, NY 11231

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

4.14 Representation of Executive. Executive represents and warrants to Company
that Executive is free to enter into this Agreement and has no contract,
commitment, arrangement or understanding to or with any party that restrains or
is in conflict with Executive’s performance of the covenants, services and
duties provided for in this Agreement, and does not contravene the terms of any
statute, law, or regulation to which Executive is subject. Executive agrees to
indemnify Company and to hold it harmless against any and all liabilities or
claims arising out of any unauthorized act or acts by Executive that, the
foregoing representation and warranty to the contrary notwithstanding, are in
violation, or constitute a breach, of any such contract, commitment, arrangement
or understanding.

 



10 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 6th day of
January 2020.

 



  AMPLITUDE HEALTHCARE   ACQUISITION CORPORATION       By: /s/ Bala Venkataraman
  Name: Bala Venkataraman   Title: Chief Executive Officer       /s/ Vishal
Kapoor   Vishal Kapoor

 

11 

 

 

EXHIBIT A

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

 

1. ________________ (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the Severance Benefits, as defined under the Executive
Employment Agreement made and entered effective as of the ___ day of
______________, by and between Amplitude Healthcare Acquisition Corporation [or
its successor], (the “Company”) and ____________ (the “Executive”), to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge the Company, its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors, officers
or shareholders in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Executive’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment, including but not limited to any claims arising
under Section 120 of New York Worker’s Compensation law; the National Labor
Relations Act, 29 U.S.C. §151 et seq.; the Fair Labor Standards Act, 29 U.S.C.
§201, et seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1001 et seq.; the Civil Rights Acts of 1964 and 1991, 42 U.S.C. §2000e et seq.;
the Civil Rights Act of 1866, 42 U.S.C. §1981 et seq.; the Rehabilitation Act of
1973, 29 U.S.C. §701 et seq.; the Equal Pay Act of 1963, 29 U.S.C. §206(d); the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.; the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq.; the Consolidated
Omnibus Budget Reconciliation Act of 1985, I.R.C. § 4980B; the Genetic
Information Nondiscrimination Act, 42 U.S.C. § 2000ff; the Sarbanes-Oxley Act of
2002, 18 U.S.C. §1514A, et seq., the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub Law. No. 111-203; the New York State Human Rights Law, New
York Executive Law § 290 et seq.; the New York City Human Rights Law, Title 8,
Chapter 1 of the Administrative Code of the City of New York; the New York State
Civil Rights Law, Civil Rights Law § 40 et seq.; the New York Equal Pay Law,
Labor Law §§ 194-198; the New York Whistleblower Law, Labor Law § 740; the New
York Workers’ Compensation Law, Workers’ Compensation Law § 1 et seq.; the New
York City Earned Safe and Sick Time Act; the New York Paid Family Leave Benefit
Law; the New York occupational safety and health laws; the New York wage hour
and wage-payment laws; and/or any other federal, state or local statute, law,
ordinance, regulation or order, or the common law, or any self-regulatory
organization rule or regulation (“Release”).

 



12 

 

 

Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing prior to executing this General Release.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits to which Executive is entitled under COBRA, the Employment agreement or
any other compensation or employee benefit plans in which Executive is eligible
to participate at the time of execution of this General Release of Claims, (ii)
any rights or claims that may arise as a result of events occurring after the
date this General Release of Claims is executed, (iii) any indemnification and
advancement rights Executive may have as a former employee, officer or director
of the Company or its subsidiaries or affiliated companies including, without
limitation, any rights arising pursuant to the articles of incorporation, bylaws
and any other organizational documents of the Company or any of its
subsidiaries, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company (clauses (i) through (v), the
“Reserved Claims”).

 

2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims other
than Reserved Claims, and covenants and agrees that he will never individually
or with any person file, or commence the filing of any lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to (i) file a charge with an administrative agency or
take part in any agency investigation or (ii) commence a Proceeding pursuant to
the Reserved Claims. Executive does agree, however, that he is waiving his right
to recover any money in connection with such an investigation or charge filed by
him or by any other individual, or a charge filed by the Equal Employment
Opportunity Commission or any other federal, state or local agency, except as
prohibited by law.

 

3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

 

4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the laws
of New York, without giving effect to any choice of law principles.

 



13 

 

 

5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

 

6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

  EXECUTIVE       /s/ Vishal Kapoor   Vishal Kapoor

 

 

14



 

